Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stacie J. Sundquist on 01/05/2022.
The application has been amended as follows to better define over the prior art of record:  
(Currently Amended) An arch support comprising:
a first end having a continuous inward curve in a distal direction; 
a second end having a continuous outward curve in the distal direction, the second end is proximal to the first end; 
a middle portion connecting the first end and the second end, the middle portion having a top surface comprising ridges that run from the first end to the second end, a bottom surface having ridges that run from a first side to a second side of the middle portion, a thickness defined by the top surface and the bottom surface that increases from the first side to the second side, and wherein the first side curves upward and away from the second side and is configured to conform to a lateral side of the foot and has a first height and a first length,  
the second side curves upward and away from the second side and is configured to conform to a medial side of the foot and has a second height and a second length, and wherein the second height is greater than the first height and the second length is greater than the first length,
and wherein the first end, the second end and the middle portion are configured to support only an arch of a foot; 
a fastening member coupled to the first side or the second side; and 
a strap coupled to the fastening member to attach the strap to the middle portion, and wherein the strap is a single continuous strap dimensioned to cross over a top of the foot and around an ankle of the foot to secure the arch support body to the foot.
(Cancelled) 
 (Cancelled) 
4. (Currently Amended) The arch support of claim 1 wherein the middle portion connects the first side to the second side, wherein the first side, the middle portion, and the second side are one continuous structure.
5. (Previously Presented) The arch support of claim 1, wherein the fastening member comprises a buckle.
6. (Original) The arch support of claim 1, wherein the first end, the second end and the middle portion are made of at least one of silicone, rubber, and foam.
7. (Currently Amended) An arch support comprising:
	an arch support body having a top surface and a bottom surface that define a thickness of the arch body support, wherein the bottom surface is substantially planar and comprises a series of ridges, the top surface comprises a series of ridges running in a different direction than the ridges of the bottom surface, and the thickness tapers from a medial side that is configured to support a medial portion of a foot to a lateral side that is configured to support a lateral portion of the foot, wherein the medial side is thicker than the lateral side and the medial side is longer than the lateral side, and a first slot dimensioned for attachment of a strap is formed in the medial side and a second slot dimensioned for attachment of a strap is formed in the lateral side, wherein the arch support body is configured to support less than an entire length of the foot that is to be supported by the arch support body and wherein the lateral side curves upward and away from the medial side to define a first height and the medial side curves upward and away from the lateral side to define a second height, wherein the first height is less than the second height.

8. (Original) The arch support of claim 7, wherein the arch support body has a proximal end that curves inward towards a center of the body and extends from the medial side of the body to the lateral side of the body.
9. (Original) The arch support of claim 7, wherein the arch support body has a distal end that curves outward from a center of the body and connects the medial side of the body to the lateral side of the body.
10. (Cancelled) 
11. (Cancelled) 
12. (Cancelled) 
13. (Original) The arch support of claim 7, wherein at least one of the medial side and the lateral side has at least one vent that runs through the at least one of the medial side and the lateral side. 
14. (Currently Amended) An arch support system comprising
	an arch support body that is configured to provide arch support for a foot of a user, the arch support body includes a lateral portion, a middle portion, and a medial portion, wherein the middle portion is in between the lateral portion and the medial portion and comprises a thickness that tapers from the medial portion to the lateral portion, the lateral portion and the medial portion curve upward and away from each other to a lateral end and a medial end, respectively, and a height of the lateral end is less than a height of the medial end, and the arch support body has a length defined by a most proximal point of the middle portion to a most distal point of the lateral portion or the medial portion that is less than the foot the arch support body is configured to support, and the medial portion comprises a length that is greater than a length of the lateral portion; 
	a first strap coupled to the lateral portion by a fastening member at the lateral portion; and
a second strap coupled to the medial portion by a fastening member at the medial portion, 
wherein the first strap and second strap have different widths and are configured to cross one another over a top of the foot and wrap around an ankle of the user in order to secure the arch support body to the foot. 
15. (Original) The arch support system of claim 14, wherein the lateral portion has a first opening that runs along a surface of the lateral portion and is configured to receive a portion of the first strap,
wherein the medial portion has a second opening that runs along a surface of the medial portion and is configured to receive a portion of the second strap.
16. (Original) The arch support system of claim 15, wherein the portion of the first strap that is to be received by the first opening of the lateral portion has a first width and the portion of the second strap that is to be received by the second opening of the medial portion has a second width.
17. (Original) The arch support system of claim 16, wherein the first width is uniform along a length of the first strap.
18. (Original) The arch support system of claim 14, wherein the first strap and the second strap are dimensioned to tie together behind the ankle. 
19. (Original) The arch support system of claim 14, wherein the first strap and the second strap are tied together at a position that is behind the arch support body. 
20. (Original) The arch support system of claim 14, wherein the straps are each composed of at least one of a synthetic fiber, rubber, and cotton. 

Election/Restrictions
Claims 7-9 and 13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 09/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1, 4-6 and 14-20 is withdrawn.  Claims 1-6 and 14-20, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4-9 and 13-20 are allowed.
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest an arch support having the combination of featured claimed that includes the lateral side curves upward and away from the medial side to define 4 first height and the medial side curves upward and away from the lateral side to define a second height, wherein the first height is less than the second height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/05/2022